On November 28, 2012, the Defendant was sentenced as follows for violations of the conditions of a suspended sentence: COUNT I: A commitment to the Montana Department of Corrections until the defendant attains the age of 25 (February 19,2018) for theft, a felony; and COUNT II: A commitment to the Montana Department of Corrections until the defendant attains the age of 25 (February 19, 2018) for criminal mischief, a felony. COUNTS I and II shall run concurrently with each other. The Department may place the Defendant into an appropriate community-based program, facility, or a State correctional institution, with the Court’s recommendation for placement at the MASC program.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ryan Archibald, third year law student under the supervision of Attorney Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
The Division has considered the sentence imposed by the District Court, acting as an adult court, following the Defendant’s transfer from Youth Court to District Court. The Division is attentive to and concerned about the inadvertent complications which occurred in the course of the Defendant’s transfer from Youth Court to District Court. In consideration of the Defendant’s existing sentence imposed upon a person of a young age with a first felony, the Division has concluded that the existing sentence is clearly excessive. In order to apply an appropriate sentence, the Division has concluded that two (2) years of the existing sentence shall be suspended. The objective is to provide for punishment to be meted out and at the same time for the Defendant to have an opportunity for a parole date and/or for treatment. The Division’s conclusion also takes into account the Defendant’s history as an adult and juvenile and that an adult without transfer from Youth Court likely would have received a sentence similar to the Division’s decision in this case.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: A commitment to the *43Montana Department of Corrections until the Defendant attains the age of twenty-five (25), with two (2) years suspended; and Count II: A commitment to the Montana Department of Corrections until the defendant attains the age of twenty five (25), with two (2) years suspended. Counts I and II shall run concurrently with each other. The Department may place the Defendant into an appropriate community-based program, facility, or a State correctional institution, with the Court’s recommendation for placement at the MASC program. The terms and conditions shall otherwise remain as imposed in the Judgment of November 28, 2012.
DATED this 24th day of June, 2013.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Alt. Member Hon. John Warner.